


110 HR 6499 IH: Sensible Estate Tax Act of

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6499
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  estate and gift tax.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Estate Tax Act of
			 2008.
		2.Restoration of estate
			 tax; repeal of carryover basis
			(a)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
				(1)Subtitles A and E
			 of title V.
				(2)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
				(3)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
				The Internal Revenue Code of 1986
			 shall be applied as if such provisions and amendments had never been
			 enacted.(b)Sunset not To
			 apply
				(1)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
				(2)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
				3.Unified credit
			 against the estate tax
			(a)In
			 generalSubsection (c) of section 2010 of the Internal Revenue
			 Code of 1986 (relating to applicable credit amount) is amended by striking all
			 that follows the applicable exclusion amount and inserting
			 . For purposes of the preceding sentence, the applicable exclusion
			 amount is $2,000,000..
			(b)Inflation
			 adjustmentSubsection (c) of section 2010 of such Code, as
			 amended by subsection (a), is amended—
				(1)by striking
			 For purposes of this section, and inserting the
			 following:
					
						(1)In
				generalFor purposes of this
				section,
						,
				and
				(2)by
			 adding at the end the following new paragraph:
					
						(2)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2008, the $2,000,000 amount in paragraph (1) shall be increased by an
				amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year, determined
				by substituting 2007 for 1992 in subparagraph (B)
				thereof.
							If any
				increase determined under the preceding sentence is not a multiple of $10,000,
				such increase shall be rounded to the nearest multiple of
				$10,000..
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2008.
			4.Rates of
			 Tax
			(a)In
			 generalThe table in
			 paragraph (1) of section 2001(c) of the Internal Revenue Code of 1986 (relating
			 to rate schedule) is amended by striking the last 3 rows and inserting the
			 following:
				
					
						
							Over $1,500,000 but not over $5,000,000$555,800, plus 45 percent of the
					 excess of such amount over $1,500,000.
							
							Over $5,000,000 but not over
					 $10,000,000$2,130,800, plus 50 percent of the excess of such amount over
					 $5,000,000.
							
							Over $10,000,000 $4,630,800, plus 55 percent of the
					 excess of such amount over $10,000,000.
							
						
					
				
			(b)Adjustment for
			 inflationParagraph (2) of
			 section 2001(c) of such Code is amended to read as follows:
				
					(2)Inflation
				adjustmentIn the case of any
				decedent dying in a calendar year after 2008—
						(A)each minimum and
				maximum dollar amount for each rate bracket in the table in paragraph (1) shall
				be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting 2007 for 1992 in
				subparagraph (B) thereof, and
							(B)each of the amounts setting forth the tax
				under such table shall be adjusted to the extent necessary to reflect the
				adjustments in the rate brackets made by subparagraph (A).
							If any
				increase determined under subparagraph (A) is not a multiple of $10,000, such
				increase shall be rounded to the nearest multiple of
				$10,000..
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2008.
			5.Restoration of
			 credit for State death tax
			(a)In
			 generalSection 2011 of the
			 Internal Revenue Code of 1986 (relating to credit for State death taxes) is
			 amended by striking subsection (f).
			(b)Repeal of
			 deduction for state death taxes
				(1)In
			 generalSection 2058 of such Code (relating to State death taxes)
			 is amended by adding at the end the following:
					
						(c)TerminationThis
				section shall not apply to the estates of decedents dying after December 31,
				2008.
						.
				(2)Conforming
			 amendmentSection 2106(a)(4) of such Code is amended by adding at
			 the end the following new sentence: This paragraph shall not apply to
			 the estates of decedents dying after December 31, 2008..
				(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to estates of decedents dying, and gifts made, after
			 December 31, 2008.
			6.Restoration of
			 unified credit against gift tax
			(a)In
			 generalParagraph (1) of section 2505(a) of the Internal Revenue
			 Code of 1986 (relating to general rule for unified credit against gift tax) is
			 amended by striking (determined as if the applicable exclusion amount
			 were $1,000,000).
			(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2008.
			7.Unified credit
			 increased by unused unified credit of deceased spouse
			(a)In
			 generalSection 2010 of the Internal Revenue Code of 1986, as
			 amended by section 2, is amended—
				(1)by striking the
			 last sentence of paragraph (1),
				(2)by striking
			 paragraph (2), and
				(3)by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)Applicable
				exclusion amountFor purposes of paragraph (1)—
							(A)In
				generalThe applicable exclusion amount is the sum of—
								(i)the basic
				exclusion amount, and
								(ii)in the case of a
				surviving spouse, the aggregate deceased spousal unused exclusion
				amount.
								(B)Basic exclusion
				amount
								(i)In
				generalFor purposes of subparagraph (A), the basic exclusion
				amount is $2,000,000.
								(ii)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2008, the $2,000,000 amount in clause (i) shall be increased by an amount
				equal to—
									(I)such dollar amount,
				multiplied by
									(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof.
									If any amount
				as adjusted under the preceding sentence is not a multiple of $100,000, such
				amount shall be rounded to the nearest multiple of $100,000.(C)Aggregate
				deceased spousal unused exclusion amountFor purposes of this subsection—
								(i)Aggregate
				deceased spousal unused exclusion amountThe term aggregate
				deceased spousal unused exclusion amount means the lesser of—
									(I)the basic
				exclusion amount, or
									(II)the sum of the
				deceased spousal unused exclusion amounts of the surviving spouse.
									(ii)Deceased
				spousal unused exclusion amountFor purposes of subsection (A),
				the term deceased spousal unused exclusion amount means, with
				respect to the surviving spouse of any deceased spouse dying after December 31,
				2008, the excess (if any) of—
									(I)the applicable
				exclusion amount of the deceased spouse, over
									(II)the amount with
				respect to which the tentative tax is determined under section 2001(b)(1) on
				the estate of such deceased spouse.
									(iii)Special
				rules
									(I)Election
				requiredA deceased spousal unused exclusion amount may not be
				taken into account by a surviving spouse under this paragraph unless the
				executor of the estate of the deceased spouse files an estate tax return on
				which such amount is computed and makes an election on such return that such
				amount may be so taken into account. Such election, once made, shall be
				irrevocable. No election may be made under this clause if such return is filed
				after the time prescribed by law (including extensions) for filing such
				return.
									(II)Examination of
				prior returns after expiration of period of limitations with respect to
				deceased spousal unused exclusion amountNotwithstanding any
				period of limitation in section 6501, after the time has expired under section
				6501 within which a tax may be assessed under chapter 11 or 12 with respect to
				a deceased spousal unused exclusion amount, the Secretary may examine a return
				of the deceased spouse to make determinations with respect to such amount for
				purposes of carrying out this subsection.
									(D)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				subsection.
							.
				(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 2505(a) of such Code, as amended by section 5, is amended to read as
			 follows:
					
						(1)the applicable
				credit amount under section 2010(c) which would apply if the donor died as of
				the end of the calendar year, reduced
				by
						.
				(2)Section 2631(c) of
			 such Code is amended by striking the applicable exclusion amount
			 and inserting the basic exclusion amount.
				(3)Section 6018(a)(1)
			 of such Code is amended by striking applicable exclusion amount
			 and inserting basic exclusion amount.
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2008.
			
